Citation Nr: 1620278	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  12-27 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1971. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee.

In January 2014, the Board remanded the claim for further development.

In April 2014, the Veteran's representative, David Owens, Agent, submitted a request to withdraw as the Veteran's representative.  In an October 2014 letter, the RO revoked David Owen's representation of the Veteran.  A copy of the letter was sent to the Veteran.  The Veteran has not assigned a new representative.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its December 2013 remand, the Board determined that additional development was needed regarding the corroboration of the Veteran's claimed stressors.  The RO was requested to "contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include any VA or non-VA evidence.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources. . . . All attempts to secure this evidence must be documented in the claims file by the RO.  . . . . If, after making reasonable efforts to obtain named records, the RO is unable to secure [the] same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond."

In response to the Board's remand, the RO attempted to corroborate the Veteran's claimed stressors including requests to the U.S. Army & Joint Services Records Research Center (JSRRC) and Navy Personnel Records Center (NPRC), as well as obtaining and reviewing the Veteran's complete personnel file.  A formal finding of lack of information required to corroborate stressors associated with a claim for service connection for PTSD was issued in June 2015 and associated with the claim file.  

However, there is nothing in the record that shows that the RO complied with the above direction to contact the Veteran.  Indeed, the only letter to the Veteran on the record after the Board's December 2013 remand, is an April 2016 letter informing the Veteran that his appeal had been returned to the Board.  The Veteran was not requested to provide additional evidence and was not informed his claimed stressors had not been corroborated.  Indeed, the June 2015 VA memo does not state that a copy was sent to the Veteran and only states that a copy was put in the file.  The failure to comply with the above directive is particularly troubling as the only claimed stressor that the RO attempted to verify was that of a car accident the Veteran claimed to be involved in while in Vietnam.  However, in the May 2011 VA examination, the Veteran also claimed as a stressor that a Vietnamese 5 year old child was killed while trying to crawl through the wire looking for parachutes at night when he was confused as a Viet Con.  He stated he had been horrified at the account of the killing.  No efforts have been made to corroborate this particular claimed stressor.  

Given the above, the Board finds that the directives contained in the December 2013 remand were not fully satisfied and an additional remand is needed to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).



Accordingly, the case is REMANDED for the following action:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include any VA or non-VA evidence.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2. After the above development has been completed, the RO must direct the JSRRC, and any other relevant agency, to provide any information that might corroborate the Veteran's alleged stressors as follows: (1) if and only if new evidence is obtained, the JSRRC must attempt to verify whether the Veteran was involved in a motor vehicle accident in Vietnam between July 7, 1971, and October 3, 1971, during which several Vietnamese children were killed after being thrown from their vehicle; (2) regardless of whether additional records are obtained, the RO must direct the JSRRC and any other relevant agency to provide any information that might corroborate the Veteran's alleged stressor of the killing of a5 year old Vietnamese child by mistake while stationed in Vietnam.  

3. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If the issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




